Title: Sargent Aufrere & Co. to Charles Norris, 9 July 1762
From: Sargent Aufrere & Co.
To: Norris, Charles


I.N.
Mr. Charles Norris
Sir,
9th July [1762]
The foregoing is what we wrote yesterday, since which we are favoured with yours of the 18 May covering a bill value £2500 to Reimburse us for the Bills we paid that were drawn on Mr. Franklin, and by the Carolina Captn. Friend who proposes Clearing out for your Colony next week we shall send you an Exact state of that Account. We have the pleasure of informing you that just now the Lords of the Treasury have agreed to Issue their Warrant for £190,000 to be divided amongst the Colonys agreable to the last years Division, and the remaining £10,000 to be divided hereafter as it may appear to be due. When we receive these Warrants you shall be duely advised thereof by the first Conveyance and also when the Money is paid, which may probably be some months first. We must request when you draw any more Bills on us you will please to furnish us with a list thereof, expressing the Number, date, sum and to whom payable to prevent any mistake, which will very much Oblige Sir Your very humble Servants
Sargent, Aufrere & Co
10th. July 1762
 Addressed: To / Mr. Charles Norris / In / Philadelphia
Endorsed: recd: July 8. 9. 10. 1762 Messrs Sargent Aufrere & Compa: advising the reception of the Trustees Letters of May. 11th. 12th. and 18th. and the Amo of Parliamentary Recd per
